DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 and claims 1-8, 10, 31-35 and 37-39 readable thereon in the reply filed on 11/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 31-35 and 37-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31 and 37 recite “a modulus” is unclear and indefinite if it is referring to Young's modulus or shear modulus. As such the claim is unclear and indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 31, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. 20170077199.

    PNG
    media_image1.png
    307
    494
    media_image1.png
    Greyscale

Regarding claim 1, fig. 4 of Nguyen discloses a display device, comprising:
a substrate 110;
a plurality of transistors (T1, T2) disposed on the substrate; and 

wherein the multi-layer insulating film includes a first insulating film 180 and a second insulating film 5b,
the multi-layer insulating film includes a first region in which the first insulating
film 180 and the second insulating film 5b overlap each other in a direction perpendicular to the substrate and a second region (region not over T1, T2, T6 or any transistor) in which the first insulating film is disposed,
the first region overlaps the plurality of transistors (T1, T2, T6), and 
a modulus of the second insulating film 5b (liquid water par.[201]) is lower than a modulus of the first insulating film 180 (par [145], [148]; the elastic modulus of a liquid is approximated by zero).

Regarding claim 31, fig. 4 of Nguyen discloses a display device, comprising: 
a substrate 110; 
a plurality of transistors (T1, T2) disposed on the substrate; 
an interlayer insulating film 160 disposed on the transistors; and 
a multi-layer insulating film 180/5b disposed on the interlayer insulating film, 
wherein the multi-layer insulating film includes a first insulating film 180 and a second insulating film 5b,
the multi-layer insulating film includes a first region overlapping the transistors and a second region not overlapping the transistors, 
the second insulating film 5b contacts (non-direct physical contact) the interlayer insulating film in the first region, 



    PNG
    media_image2.png
    325
    494
    media_image2.png
    Greyscale


Regarding claim 37, fig. 11 of Nguyen discloses a display device, comprising: 
a substrate 110; 
first and second transistors (T1, T2) disposed on the substrate; and 
a multi-layer insulating film (180, 5b) disposed on the first and second transistors, wherein the multi-layer insulating film includes a first insulating film 180 and a second insulating film 5b, the first insulating film and the second insulating film overlap each other and the first and second transistors, the first insulating film 180 and the second insulating 5b directly contact an interlayer insulating film 160, and a modulus of the second insulating film 5b (liquid water par.[201])  is different than a modulus of the first insulating film 180 (par [145], [148]; the elastic modulus of a liquid is approximated by zero).



Regarding claim 3, fig. 4 of Nguyen discloses wherein the second region does not overlap the transistors in the direction perpendicular to the substrate.

Regarding claims 8 and 35, fig. 4 of Nguyen discloses wherein the first region overlaps a data line (source and drain line).

Regarding claim 10, fig. 4 of Nguyen discloses further comprising: an interlayer insulating film 160 disposed between the transistors and the multi-layer insulating film, wherein the interlayer insulating film and the second insulating film contact each other in the first region, and the interlayer insulating film and the first insulating film contact each other in the second region.

Regarding claim 38, fig. 11 of Nguyen discloses wherein first and second electrodes of the first transistor are disposed in the interlayer insulating film.

Regarding claim 39, fig. 11 of Nguyen discloses wherein the first insulating film is disposed on an upper and a side surface of the second insulating film.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claims 4-7 and 32-34, Nguyen does not disclose wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film includes an organic material.
However, it would have been obvious to form display comprising wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film includes an organic material, in order to obtain the applicant desired capacitance specification to meet the applicant device design. Note that although Nguyen does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829